 1   DANIEL L. STANNER
     Admitted Pro Hac Vice
 2   TABET DIVITO & ROTHSTEIN LLC
     209 S. LaSalle Street, 7th Floor
 3   Chicago, IL 60604
     Telephone: (312) 762-9450
 4   Facsimile: (312) 762-9451
 5   Attorneys for Plaintiff,
     CRYSTAL LAKES
 6
 7
 8
                                   UNITED STATES DISTRICT COURT
 9
                     EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
10
      CRYSTAL LAKES, an individual,             NO. 2:16-cv-02989-MCE-AC
11
                          Plaintiff,
12
                                                ORDER ON REQUEST TO SEAL
                v.
13                                              DOCUMENTS
      BATH & BODY WORKS, LLC, a
14    Delaware limited liability company,
15                        Defendant.
16
            This matter comes before the Court on the NOTICE OF REQUEST TO SEAL
17
18   DOCUMENTS and accompanying REQUEST TO SEAL DOCUMENTS.                             Upon

19   consideration of the REQUEST TO SEAL DOCUMENTS, and the entire record of the

20   case, it is hereby ordered that the REQUEST TO SEAL the entirety of Plaintiff’s Reply in
21
     Support of Her Motion for an Adverse Inference Pursuant to Rule 37 and Exhibits 11
22
     through 14 is GRANTED until further order of the Court;
23
            IT IS SO ORDERED.
24
25   Dated: March 4, 2019

26
27
28
     439093v5                                     1
                                  ORDER ON REQUEST TO SEAL DOCUMENTS
